Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 1, it is unclear what the “bottom and top electrodes of the transistors are and how the recitation “the standard . . . FETs” on lines 3-5  is read on the preferred embodiment. Insofar as understood, no such limitation is seen on the drawings. 
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.


                                                 Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 USC 103 as being unpatentable over Goodfall et al (US 6,762, 638) in view of  Song et al (US 2017/0221884).
Regarding claim 1, Goodfall et al disclose the circuit as shown on Figure 8 comprising:
a flip flop having the stack of the NMOS transistors (604).
         Goodfall et al  disclose the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
-the transistors are vertical nanowire (VNW) FETs, and a bottom region which bottom electrodes of the first, second, and third transistors are connected in common (113), and top electrodes of the first, second, and third transistors are electrically isolated from one another.  
          Nevertheless,  Song et al suggest the transistor cell as shown on Figures 1A-!D comprising the transistors (160) are vertical nanowire (VNW) FETs, and a region S (115-110) are connected in common (113), and the D electrodes for reducing size of each transistor that can increase variability between transistors, see the paragraph 004.
         It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the transistor cell as suggested by Song et al in the circuit of Goodfall et al for decreasing the size of each transistor that can increase variability between transistors. Noted that, the modified circuit of Goodfall et al would have all top electrodes of the transistors are connected in common and all bottom electrodes of the transistors would be isolated from one another.
	
Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.


/DINH T LE/Primary Examiner, Art Unit 2842